Citation Nr: 0018920	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right shoulder, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
fractures of the little and ring fingers of the left hand.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the rating decision in August 1998 also 
denied entitlement to service connection for a low back 
disorder.  The veteran filed a notice of disagreement on that 
issue in June 1999, and the RO furnished him a statement of 
the case in October 1999.  However, because the veteran did 
not file a timely substantive appeal of the denial of service 
connection for a low back disorder, that issue is not before 
the Board at this time.  See 38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. §§ 20.200, 20.202, 20.302 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Service-connected arthritis of the right shoulder is 
manifested abduction to 140 degrees, with tenderness starting 
at 100 degrees, flexion to 140 degrees, with tenderness 
starting at 90 degrees, and internal and external rotation to 
90 degrees, without tenderness, and X-ray evidence of mild 
degenerative change of the acromioclavicular joint. 

3. Service-connected fractures of the little and ring fingers 
of the left hand are manifested by well-healed fractures, 
with good hand grip and movement, and without limitation of 
motion.

4.  On recent examination, there were no clinical findings of 
a right hip disorder and no diagnosis of a current right hip 
disorder.

5.  On recent examination, there were no clinical findings of 
a right knee disorder and no diagnosis of a current right 
knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5201 (1999).  

2.  The criteria for a compensable evaluation for fractures 
of the little and ring fingers of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Codes 5010-5227 (1999).   

3.  The claim of entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

4. The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include a November 1988 
entrance examination report, which noted that the veteran was 
status post right knee surgery.  A November 1988 orthopedic 
consultation report stated that he had had surgery for 
chondromalacia of the patella at age 16.  At service 
entrance, he had full range of motion and the assessment was 
asymptomatic chondromalacia of the patella.  

An October 1989 X-ray report indicated that the veteran had a 
transverse fracture of the fifth metacarpal and a mid-shaft 
fracture of the fourth metacarpal of the left hand with volar 
angulation of the distal fragments.  A cast was applied and 
he was given a temporary profile.  

In March 1990, the veteran complained of right knee pain 
after an eight mile run.  He had full flexion without pain, 
and no swelling or redness was noted.  The assessment was 
strained muscle.  An October 1994 X-ray report stated that no 
significant degenerative changes or bony lesions of the right 
hip were noted; a focal area of increased density in the 
femoral head appeared to represent a benign bone island; the 
radiologist's impression was no significant pathology.  An 
October 1994 physical therapy consultation report noted that 
the veteran had full range of motion of the right hip with 
some pain on extension; the assessment was rule out nerve 
impingement.  A November 1994 physical therapy treatment note 
stated that the veteran's nerve impingement was resolving.  A 
May 1995 X-ray report noted no significant interval change of 
the right hip; the impression was no definite, significant 
abnormalities detected; the bony density noted in October 
1994 had not changed significantly.  

In September 1995, an X-ray of the right shoulder was normal.  
A screening note dated in September 1998 stated that the 
veteran complained of right shoulder pain after falling.  His 
clavicle was tender to palpation; he had full range of motion 
with discomfort on abduction.  The pain prevented him from 
lifting weight above his shoulder.  The assessment was right 
shoulder pain.  

The veteran's available service medical records do not 
include a report of an examination at service separation.  

The postservice evidence of record includes a report of a VA 
general medical examination in July 1998.  At that 
examination, the veteran complained of numbness and a gnawing 
pain in his right hip after standing all day or running more 
than two miles.  He also complained of achy and sometimes 
stabbing pain in his right shoulder.  He stated that activity 
and cold weather precipitated the pain.  He also complained 
of right knee swelling and of heat-type pain which occurred 
on a daily basis and fourth and fifth metacarpal pain which 
ached when it rained.  He stated that he was right-handed.

On examination, his posture and gait were within normal 
limits.  His right shoulder had abduction from 0 to 140 
degrees, with tenderness starting at 100 degrees and flexion 
to 140 degrees, with tenderness starting at 90 degrees.  
Internal and external rotation were 0 to 90 degrees, without 
signs or complaints of tenderness.  He had full range of 
motion of the right hip without signs of weakness, spasms or 
tenderness and with muscle strength of 5/5.  His knees had 
full range of motion, with no tenderness.  His ligaments were 
intact and the McMurray and Lachman signs were negative.  He 
had 5/5 strength and there was no swelling, effusion, edema 
or redness.  No crepitus, weakness, spasm or tenderness was 
noted.  

The veteran's left hand had a small bony abnormality at the 
site of a fracture of the fourth and fifth metacarpals.  He 
had good movement of the left hand without any signs of 
difficulty and his grip was normal.  His dexterity from thumb 
to finger was normal and he had full flexion in all of his 
digits.  

X-rays showed mild degenerative change of the 
acromioclavicular joint, well healed fractures of the fourth 
and fifth metacarpals, and a normal right hip and right knee.  
The radiologist's impressions were prior fractures of the 
fourth and fifth metacarpals, otherwise negative examination, 
mild degenerative change of the acromioclavicular joint, and 
negative hip and knee examinations.  

The examiner's diagnoses were: history of strain of right 
hip, normal X-ray; history of strain of right shoulder, with 
degenerative changes per X-ray; history of right knee strain, 
normal X-ray; and status post fracture of the metacarpal #4 
and #5, per the veteran's statement, X-ray showed well healed 
fracture with no arthritis.  

At a personal hearing in June 1999, the veteran testified 
that: he first noticed a hip problem in 1991 and sought 
treatment four to six months after noticing it; he made 136 
parachute jumps during service, some into rough terrain, some 
in high winds;  he did not go to use sick call often because 
it would have looked bad; he was put on profile and, after 
the second or third time, was given therapy; he sought 
treatment at a VA facility six or seven months after his 
separation; he had been receiving Motrin every two or three 
months but no therapy.

He also testified that: he thought that the first diagnosis 
regarding his shoulder was made in 1994 after he hurt it 
playing football and again during a jump; his shoulder and 
his back would keep him from sleeping until he was so tired 
that he had to sleep; the onset of his knee problem was in 
1989 or 1990 and was due to running;   he had had surgery at 
age 16 which consisted of scraping under the patella; he was 
fine after the surgery; he probably went on sick call 10 
times because of his knee and he was put on light duty a 
couple of times; sometimes his unit let him take a few days 
off informally without anything being entered in his records; 
his knee would still swell six to eight times a week; he 
stated that he no longer participated in sports as he had 
done in the past.  

The veteran testified further that: his hand was put in 
traction after the fractures; it was still bothering him 
three days a week; it would swell up like a baseball and it 
was worse in winter; his left hand was a lot weaker than his 
right; he could grasp things but one of his fingers would get 
on top of the other when he did.  He stated that he was now 
working as a dock technician for the Post Office; his 
orthopedic conditions bothered him because he had to move 
around to check the trucks which came to his dock; he had 
worked as a truck loader but changed jobs because of wear and 
tear on his back and knees; doctors had put him on light duty 
twice during his time as a postal truck loader.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In the case of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the situation in the 
instant case, separate ratings may be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Right Shoulder

The veteran's right shoulder disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to 
limitation of motion of the arm.  Diagnostic Code 5201 
provides that limitation of motion of the arm is rated as 
follows: to 25° from side the side, 40 percent for the major 
extremity; to midway between the side and shoulder level, 30 
percent for the major extremity; to shoulder level, 20 
percent for either extremity.  In the veteran's case, 
limitation of motion of the right arm to shoulder level has 
not been demonstrated, and, therefore, an evaluation in 
excess of the currently assigned 10 percent rating is not in 
order.   

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Part 4, Code 5010-5003 (1999).  
As noted above, the limitation of motion of the veteran's 
right shoulder, shown on examination, does not warrant an 
increased evaluation.

Other Diagnostic Codes have been considered, but there is no 
medical evidence of ankylosis warranting a rating under 
Diagnostic Code 5200, no flail or false flail shoulder, 
fibrous union, malunion or deformity warranting a rating 
under Diagnostic Code 5202, or impairment of the clavicle or 
scapula required for a rating under Diagnostic Code 5203. 

The Board has also considered the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 4.40. 4.45 and 
4.59 concerning functional loss due to pain, weakness, 
incoordination and excess fatigability.  No evidence of 
weakness, flare-ups, incoordination or excess fatigability 
was found on VA examination.  In addition, although he 
complained of some pain on range of motion testing, any 
resulting functional impairment is not, the Board finds, so 
significant as to warrant a higher evaluation under 
Diagnostic Code 5201.  Accordingly, the Board concludes that 
the 10 percent evaluation assigned the veteran's right 
shoulder disability adequately compensates for all 
demonstrated functional impairment, and entitlement to an 
increased evaluation  is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201. 

Left Hand

The veteran's fractures of the right fourth and fifth fingers 
are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227, 
which provides for a noncompensable rating for ankylosis of 
the ring and little fingers of either hand.  A compensable 
evaluation is not provided by Diagnostic Code 5227. 

The Board has also considered the application of Diagnostic 
Code 5223, favorable ankylosis of two digits of one hand.  
This diagnostic code provides for a 10 percent rating for 
favorable ankylosis of the ring and little fingers of the 
dominant hand.  Note (a) to that diagnostic code indicates 
that the ratings apply to favorable ankylosis or limited 
motion permitting flexion of the tips to within two inches 
(5.1 centimeters) of the transverse fold of the palm.  
Limitation of motion of less than one inch (2.5 centimeters) 
in either direction is not considered disabling.  See 38 
C.F.R. § 4.31 (where the rating schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  

The VA examiner noted that the veteran had full flexion of 
all of his digits.  His strength was 5/5.  The report is 
negative for evidence of pain on motion and the fractures had 
healed without arthritis.  The examiner found no effect on 
the use of the veteran's left fingers or hand from the healed 
fractures .  Therefore, a compensable evaluation is not for 
assignment for fractures of the little and ring fingers of 
the left hand, as there is no clinically demonstrated 
limitation of motion or functional impairment.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5223; 
DeLuca. 

Regarding the two increased rating claims, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for arthritis of 
the right shoulder and the preponderance of the evidence is 
against a compensable rating for fractures of the little and 
ring fingers of the left hand.  Therefore, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

The Board notes that, while the veteran appealed the initial 
evaluations, the medical evidence of record does not indicate 
that his disabilities became more severe at any time during 
the pendency of his current appeal.  The medical evidence 
does not show that his disabilities are more severely 
disabling than the level of impairment shown at the VA 
examination in July 1998.  Therefore, the evidence does not 
indicate that a staged rating is warranted for either 
arthritis of the right shoulder or fractures of the little 
and ring fingers of the left hand.  Fenderson.

The Board has considered the complete history of the 
disabilities in question, as well as the current clinical 
manifestations and the effect the disabilities may have on 
the earning capacity of the veteran. The Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular criteria, so as to warrant the 
assignment of a higher rating, on an extraschedular basis, 
for either of the disabilities for which the veteran sought 
increased ratings.  38 C.F.R. § 3.321(b)(1) (1999). 

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disability may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, the 
claim may still be well grounded if the condition is observed 
in service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.

As noted above, the veteran was examined in July 1998 and no 
disability of the right hip or right knee was found. The 
diagnoses were history of right hip and knee strains.  Since 
the VA examination in July 1998, the veteran has not 
submitted medical evidence showing a diagnosis of a 
disability of the right hip or right knee. The Board notes 
that, even if the veteran sustained injuries to the right hip 
and right knee while on active duty, there is no objective 
medical evidence that he currently has any residual 
disability.  In this regard, the United States Court of 
Appeals for Veterans Claims has stated that "establishing 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service." Cuevas v. Principi, 3 Vet.App. 542, 548 (1992) 
(emphasis supplied); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).  Without competent medical evidence of a current 
disability, the claims for service connection for right hip 
and right knee disorders must be denied. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a right hip disorder and a right knee 
disorder  "plausible".  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a right hip disorder and a right 
knee disorder.  Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).  


ORDER

An increased evaluation for arthritis of the right shoulder 
is denied. 

A compensable evaluation for fractures of the little and ring 
fingers of the left hand is denied.  

Service connection for a right hip disorder is denied. 

Service connection for a right knee disorder is denied. 



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

 

